FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 17, 2012
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 JEFFREY THOMAS MAEHR,

               Petitioner - Appellant,                   No. 11-9019
          v.                                      (Tax Court. No. 10758-11)
 COMMISSIONER OF INTERNAL                          (United States Tax Court)
 REVENUE,

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before MURPHY, BALDOCK, and HARTZ, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      In February 2011, the Commissioner issued notices of deficiency to

Appellant, Jeffrey Thomas Maehr, for the tax years 2003, 2004, 2005, and 2006.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
The notices asserted income tax deficiencies and penalties for failure to file,

failure to pay the estimated tax, and failure to pay the tax. Maehr filed a petition

with the United States Tax Court pursuant to Tax Court Rule 34, seeking

redetermination of the alleged deficiencies. He supported the petition with, inter

alia, assertions the Internal Revenue Service lacked standing; the Internal

Revenue Code has not been enacted into “positive law”; the Internal Revenue

Service is not a lawfully created agency but is, instead, an agency of the

International Monetary Fund; he is not a taxpayer because wages are not income;

Form 1040 is illegitimate because it is not imprinted with an OMB control

number; and the Sixteenth Amendment does not authorize the imposition of

federal income taxes on citizens of the individual states.

      The Commissioner moved to dismiss Maehr’s petition, arguing it failed to

state a claim upon which relief can be granted and failed to comply with Rule 34

because it did not contain “[c]lear and concise assignments of each and every

error which [Maehr] alleges to have been committed by the Commissioner in the

determination of the deficiency or liability,” or “[c]lear and concise lettered

statements of the facts on which [Maehr] bases the assignments of error.” Tax Ct.

R. 34(b)(4), (5). The Tax Court ordered Maehr to respond to the Commissioner’s

motion and to file an amended petition. Maehr filed an objection wherein he

elected to stand on his original petition and stated it was impossible to provide

specific assignments of error because “the entire assessment is in error.” He also

                                         -2-
argued the Commissioner’s actions interfered with his religious rights by forcing

him to comply with unlawful and unconstitutional statutes against his will.

      The Tax Court granted the Commissioner’s motion, dismissed Maehr’s

petition, and found Maehr owed the deficiencies and penalties set out in the

notices of deficiency. In the written order of dismissal, the court concluded

Maehr’s petition failed to comply with Rule 34 because it did not contain specific

challenges to the Commissioner’s calculations or allege any facts necessary to

resolve any alleged errors. The court further noted Maehr had not availed himself

of the opportunity to cure his deficient petition by filing an amendment. Maehr

filed two motions to vacate, both of which were denied by the Tax Court.

      Maehr now appeals the dismissal of his petition, raising essentially the

same points presented in his petition. This court reviews de novo the Tax Court’s

dismissal of Maehr’s petition for failure to state a claim, applying the same

standard as the Tax Court. Fox v. Comm’r, 969 F.2d 951, 952 (10th Cir. 1992).

Although we construe Maehr’s pleadings liberally because he is proceeding pro

se, we conclude the Tax Court did not err in dismissing his petition because the

petition did not comply with the requirements of Rule 34(b)(4) and (5). After

review of Maehr’s petition, we conclude it contains no valid challenges to the

notices of deficiency and fails to specifically identify errors related to the

determination of his income tax deficiencies. It, instead, raises conclusory

challenges to the constitutionality of the Internal Revenue Code and power of the

                                          -3-
Commissioner to impose income taxes. See id. at 952-53 (holding frivolous

assertions in a taxpayer’s petition do not satisfy the requirements of Rule 34).

The petition raises no genuine challenge to the notices of deficiency because

Maehr’s arguments have been repeatedly rejected by this court. See, e.g.,

Wheeler v. Comm’r, 528 F.3d 773, 777 (10th Cir. 2008) (“We have held that an

argument that no statutory authority exists for imposing an income tax on

individuals is completely lacking in legal merit and patently frivolous.”

(quotations omitted)); Lewis v. Comm’r, 523 F.3d 1272, 1277 (10th Cir. 2008)

(rejecting argument that IRS Form 1040 does not comply with the Paperwork

Reduction Act of 1995); United States v. Collins, 920 F.2d 619, 629 (10th Cir.

1990) (“[Taxpayer’s] argument that the sixteenth amendment does not authorize a

direct, non-apportioned tax on United States citizens . . . is devoid of any

arguable basis in law.”); Lonsdale v. United States, 919 F.2d 1440, 1448 (10th

Cir. 1990) (rejecting arguments nearly identical to the ones advanced by Maehr as

meritless and “patently frivolous”).

      Because Maehr’s petition contains no assignments of errors he alleges were

committed by the Commissioner in the determination of his income tax

deficiencies or any facts upon which to base an assignment of error, the Tax

Court properly concluded it failed to state a claim upon which relief can be

granted. Accordingly, we affirm the dismissal of his petition. Because Maehr’s

motion to proceed in forma pauperis indicates he is able to pay the costs

                                         -4-
associated with pursuing this appeal, his request to proceed in forma pauperis is

denied and he is ordered to pay any remaining balance of the appellate filing fee.

All additional outstanding motions are denied.


                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge




                                        -5-